Title: To James Madison from William C. C. Claiborne, 31 August 1808
From: Claiborne, William C. C.
To: Madison, James



Sir,
New-Orleans, August 31st. 1808.

My last Letter, which was dated at Opelousas informed you, of the Reports which had reached me from Natchitoches, relative to an unauthorised expedition into the Spanish Country, under the direction of a certain Anthony Glass.  You now have enclosed a copy of my letters on this occasion (No. 1) to Judge Carr, and of his answer (No. 2).
I also transmit you a Copy of a letter to me (No. 3) from Doctor Sibley, by which it appears, that he had licenced Glass to commence a trade with the Panis Indians.  How far, Mr. Sibley’s conduct has been proper, the President can best determine; I must confess however, that he seems to me to have gone far beyond his authority.  The Law of the U. States regulating trade & intercourse with Indian Tribes, never can operate among the Panis, who reside within the acknowledged Dominions of Spain, & I should suppose, that the conduct of Mr. Sibley, will furnish on the part of the Spanish Authorities just cause of complaint.  I had heretofore understood, that it had been made the duty of Doctor Sibley to keep me advised of the State of his agency; but if such be his duty, he has of late been unmindful thereof; Had he apprised me of Glass’s expedition, altho’ perhaps it would not have been abandoned on my disapproving the same, the information would have saved me some trouble, and the United States the expense of express here to and from Natchitoches.
I also transmit you copies of two letters (No. 4 & 5) which I have received from Governor Grand Pré, complaining of the arrest within his jurisdiction, & the forcible removal therefrom of certain individuals, who had deserted the service of the United States, & requiring the most prompt and ample satisfaction.
I was absent from New-Orleans when the first letter of Governor Grand Pré’s reached the City, and the Mayor, (whom the Secretary being also absent, I had authorised to open my official dispatches in order that they might be forwarded to me by express, if of importance) communicated its contents to Commodore Porter who disapproved the conduct of his subaltern, but thought proper to refer the case to the Secretary of the Navy.  This course it seems, is not pleasing to Governor Grand Pré; I however have addressed him a letter (No. 6) which I hope will for the present put the subject at rest.
In consequence of information from the Mayor of New Orleans, that there had been frequent Riots between the American & foreign Sailors, and the expression of his (the Mayor’s) apprehensions, that these Riots were promoted, with a view to more serious commotions, my return from Opelousas was hastened, & I arrived in this City in the evening of the 25th. Instant, since which the most perfect good order has prevailed.  We have however to lament the residence among us, and particularly in this City, of a number, of abandoned Individuals who render the greatest vigilance on the part of the police, essential to the general safety.  Among those individuals are many persons, who have deserted the Service of Spain, or fled from the punishment which awaited their Crimes.  I have reflected upon the expediency of proposing some arrangement with Governor Folch, for the mutual delivery of Deserters; but I should previously wish to receive your opinion upon the subject.  I have supposed, that the powers of the Territorial Legislature, were commensurate to the enacting of a Law, which should vest in the Executive, authority to deliver up Spanish Deserters; and on the adoption of such a measure on our part, the Governor of West Florida might probably be disposed to reciprocate, and to refuse his protection for the future to all American Deserters, as was once done in Louisiana, under the orders of the late Governor Gayoso.
The Revolution in Spain has excited in this quarter, an uncommon Share of solicitude; The Spaniards are greatly elated; The English and their partisans view the event as most fortunate, and the French discover, much chagrin.  But the real Americans, and such of the ancient Louisianians whose feelings are American, seem only to wish, that the ultimate issue may prove favorable to the interests of the United States.  An opinion exists, that Bonaparte had not abandoned the idea of repossessing himself Louisiana, and on that account, the rejection of his Government in Spanish America, is cause of exultation; But it is feared on the other hand, that England by a monopoly of the Spanish trade, may acquire a commercial ascendency, which will dispose her to be still more unjust to the United States.  There is however an evident disposition (from what I can learn) on the part of the Mexicans, to establish an Independent Government, and in this event, I trust my country may profit of this great and important Revolution.
The Situation of the French thro’out the Island of Cuba, and at La Vera Crux, is represented to be vastly unpleasant; indeed their lives and properties are deemed insecure; some have already been obliged to fly from an enraged populace, and it is expected a general emigration will ensue: A few Frenchmen have arrived hence from Havanna & Vera Crux, and it is thought that many will follow.
I had intended to have set out early in the next month on a visit to the seat of Government; but at this momentous crisis, and when the flames of Revolution have approached so near us, my absence might possibly prove injurious to the public interest.  I have therefore thought it a duty for the present to remain at my post.  The Storm however, will I hope soon subside, or take a course, which will enable us to judge, whether its immediate effects are likely to extend to this Territory.  I have the honor to be Sir, With great respect Your Most obt sert

William C. C. Claiborne

